                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MURIEL ELLEN FLOWERS,                               )
                                                     )
                        Plaintiff,                   )
                                                     )
 vs.                                                 )     Civil No. 18-cv-1373-RJD
                                                     )
 COMMISSIONER of SOCIAL SECURITY,                    )
                                                     )
                        Defendant.                   )

                               ORDER for ATTORNEY’S FEES

DALY, Magistrate Judge:

       This matter is before the Court on Plaintiff’s Attorney’s Motion for Attorney Fees Under

42 U.S.C. § 406(b). (Doc. 32).

       After this Court reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g),

the Commissioner granted Plaintiff’s application for benefits. The fee agreement between Plaintiff

and her attorney (Doc. 32-1) provided for a fee of 25% of Plaintiff’s past-due benefits. Plaintiff

was found to be entitled to disability benefits beginning in April 2014, and the amount of past-due

benefits is $133,278.00. The Commissioner withheld 25% of that amount ($32,373.00) for

attorney’s fees, subject to court approval. (Doc. 31-4).

       42 U.S.C. § 406(b)(1)(A) provides that the Court may allow a “reasonable fee,” not in

excess of 25% of the total of the past-due benefits. However, if the Court approves such a fee, “no

other fee may be payable or certified for payment for such representation except as provided in

this paragraph.” Ibid. In practical terms, this means that, when a fee is awarded under § 406(b)(1),

counsel must refund any amount previously awarded under the Equal Access to Justice Act, 28

U.S.C. § 2412(d)(1)(B). Here, the Court awarded an EAJA fee in the amount of $8,726.55. (Doc.

31).

       The Supreme Court has held that § 406(b)(1) controls, but does not displace, contingent

fee agreement in social security cases:
                                                 1
       Most plausibly read, we conclude, § 406(b) does not displace contingent-fee agreements
       as the primary means by which fees are set for successfully representing Social Security
       benefits claimants in court. Rather, § 406(b) calls for court review of such arrangements as
       an independent check, to assure that they yield reasonable results in particular cases.

Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002).

       Having reviewed the circumstances presented here, including the time and effort expended

by counsel, the excellent result received by Plaintiff, the amount of the past-due benefits and the

value of the projected benefits, the Court concludes that $32,373.00 is a reasonable fee.

       While the Commissioner has no direct stake in the § 406(b)(1) fee request, he “plays a part

in the fee determination resembling that of a trustee for the claimants.” Gisbrecht, 535 U.S. at 798,

n. 6. The Commissioner has filed a response indicating he does not oppose the fee request. (Doc.

33).

       Wherefore, Plaintiff’s Attorney’s Motion for an Award of Attorney Fees (Doc. 32) is

GRANTED. The Court awards Plaintiff’s counsel David Sutterfield a fee of $32,373.00 (thirty-

two thousand, three hundred and seventy-three dollars), to be paid by the agency from the past-

due benefits. Upon receipt, counsel shall refund to Plaintiff the amount of the EAJA fee.

       IT IS SO ORDERED.

       DATED: June 23, 2021

                                              s/ Reona J. Daly
                                              REONA J. DALY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
